Citation Nr: 1004327	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  06-34 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to an initial rating for metamorphosia due 
to central macular scarring, higher than 10 percent, prior 
to October 1, 2008.

2.  Entitlement to an initial rating for metamorphosia due 
to central macular scarring, higher than 30 percent, since 
October 1, 2008.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel




INTRODUCTION

The appellant had active service from September 1975 to June 
1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In July 2003 the Board remanded the claim for further 
development.  The requested development has been completed 
and the claim is ready for appellate review.


FINDINGS OF FACT

1.  Prior to October 1, 2005, the Veteran's metamorphopsia 
was manifested by visual field concentric contraction 
greater than 45 degrees in each eye, but not greater than 60 
degrees; visual acuity no worse than 20/50 in each eye.  

2.  Since October 1, 2005, the Veteran's metamorphopsia has 
been manifested by visual field concentric contraction 
greater than 45 degrees in each eye, but not greater than 60 
degrees; visual acuity was 20/60 in each eye.  


CONCLUSIONS OF LAW

1.  Prior to October 1, 2005, the criteria for an initial 20 
percent rating, but not higher, for metamorphopsia are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.84a 
Diagnostic Codes 6080, 6081 (2008).  

2.  Since October 1, 2005, the criteria for an initial 
rating in excess of 30 percent for metamorphopsia are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.84a Diagnostic Codes 6080, 6081 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that 
VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a May 2005 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the then claim for 
service connection for metamorphopsia, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
An April 2006 letter provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that 
impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of the April 2006 letter, 
and opportunity for the Veteran to respond, the case was 
readjudicated several times.  Hence, the Veteran is not 
shown to be prejudiced by the timing of the latter notice.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the reports of VA 
examinations.  The most recent examination was performed by 
a medical professional, based on a review of claims file and 
solicitation of pertinent history and symptomatology from 
the Veteran.  The examiner performed a thorough examination 
of the Veteran, and included diagnoses and rationales 
consistent with the examination and record.  The Board finds 
that it is adequate to evaluate the claim on appeal.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

Also of record and considered in connection with the appeal 
are various statements submitted by the Veteran and his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record is 
warranted. 

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3 (2009).

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is or 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in Fenderson, the United States Court of 
Appeals for Veterans Claims noted an important distinction 
between an appeal involving a claimant's disagreement with 
the initial rating assigned at the time a disability is 
service connected.  Where the question for consideration is 
the propriety of the initial rating assigned, evaluation of 
the medical evidence since the effective date of the grant 
of service connection and consideration of the 
appropriateness of "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts found) is required.  See Fenderson, 12 Vet. App. at 
126.

The Board recognizes that the criteria for rating 
disabilities of the eye have recently changed.  To whatever 
extent the changes could be relevant in this case, the Board 
notes that the changes are only applicable to claims filed 
on or after the effective date of the regulation change, 
December 10, 2008.  See 73 Fed. Reg. 66,543-66,554 (November 
10, 2008).  As the present claims were filed before that 
date, the changes are not applicable.  

The Veteran's eye disability has alternatively been 
evaluated on the basis of impairment of visual acuity, and 
on the basis of impairment of visual field.  This is 
consistent with the Veteran's diagnosis of a scotoma.  Under 
Diagnostic Code 6081, scatoma are to be assigned a minimum 
10 percent rating.  Otherwise, they are to be rated on the 
basis of loss of visual acuity or impairment of field 
vision, whichever provides the higher rating.  However, such 
ratings are not to be combined.  

Regarding impairment of field vision, 38 C.F.R. § 4.76a 
(2008) explains how ratings are assigned based on impairment 
of field vision, as follows.

The extent of visual field contraction in each eye is 
determined by recording the extent of the remaining visual 
field in each of the eight 45 degree principal meridians.  
The number of degrees lost is determined at each meridian by 
subtracting the remaining degrees from the normal visual 
fields given in Table III.  The degrees lost are then added 
together to determine the total degrees lost.  This is 
subtracted from 500.  The difference represents the total 
remaining degrees of visual field.  The difference divided 
by 8 represents the average contraction for rating purposes.  
38 C.F.R. § 4.76a.

According to Table III in 38 C.F.R. § 4.76a, the normal 
visual field extent at the 8 principal meridians, in 
degrees, is: temporally, 85; down temporally, 85; down, 65; 
down nasally, 50; nasally, 60; up nasally, 55; up, 45; up 
temporally, 55.  The total visual field is 500 degrees.

Diagnostic Code 6080 provides that bilateral concentric 
contraction of the visual field to 60 degrees but not to 45 
degrees warrants a 20 percent rating or is rated as 
equivalent to visual acuity of 20/50.  Bilateral concentric 
contraction to 45 degrees but not to 30 degrees warrants a 
30 percent rating or is rated as equivalent to visual acuity 
of 20/70.  Bilateral concentric contraction to 30 degrees 
but not to 15 degrees warrants a 50 percent rating, or is 
rated as equivalent to visual acuity of 20/100.  Bilateral 
concentric contraction to 15 degrees but not to 5 degrees 
warrants a 70 percent rating, or is rated as equivalent to 
visual acuity of 20/200.  Bilateral concentric contraction 
to 5 degrees warrants a 100 percent rating, or is rated as 
equivalent to visual acuity of 5/200.  Bilateral loss of the 
nasal half of the visual field warrants a 20 percent rating, 
or is rated as equivalent to visual acuity of 20/50, while 
bilateral loss of the temporal half of the visual field is 
evaluated as 30 percent disabling or as equivalent to visual 
acuity of 20/70.  38 C.F.R. § 4.84a, DC 6080.

The report of VA examination in October 2008 reflects that, 
on visual field testing, degrees at each meridian were as 
follows:
				Right		Left	
Temporally (85)		75		52	
Down Temporally (85)	69		55	
Down (65)			59		59	
Down Nasally (50)		61		69	
Nasally (60)			48		75	
Up nasally (55)		42		53	
Up (45)			20		37	
Up Temporally (55)		26		52	

After the recorded figures are subtracted from the normal 
figures, and the results adding together, the result is 100 
degrees for the right eye, and 48 degrees for the left eye.  
Subtracting these amounts from the 500 degree normal reading 
results in a 400 degree remaining field for the right eye, 
and a 452 degree remaining field for the left eye.  Dividing 
each figure by 8 results in 50 degrees for the right eye, 
and 56.6 degrees for the left.  Plugging these amounts into 
the rating schedule results in a 20 percent disability 
rating for bilateral impairment.  See Diagnostic Code 6080.

Records of VA examination in November 2005 reflect that, on 
visual field testing, degrees at each meridian were as 
follows:

				Right		Left	
Temporally (85)		75		58	
Down Temporally (85)	69		55	
Down (65)			60		60	
Down Nasally (50)		59		69	
Nasally (60)			50		75	
Up nasally (55)		55		54	
Up (45)			42		42	
Up Temporally (55)		56		59	
							
After the recorded figures are subtracted from the normal 
figures, and the results adding together, the result is 34 
degrees for the right eye, and 28 degrees for the left eye.  
Subtracting these amounts from the 500 degree normal reading 
results in a 466 degree remaining field for the right eye, 
and a 472 degree remaining field for the left eye.  Dividing 
each figure by 8 results in a figure of 58 for the right eye 
and 59 for the left.  Plugging these amounts into the rating 
schedule results in a 20 percent disability rating for 
bilateral impairment.  See Diagnostic Code 6080.

Records of VA visual field evaluation in January 2006 
reflect that, on visual field testing, degrees at each 
meridian were as follows:

				Right		Left	
Temporally (85)		70		65
Down Temporally (85)	70		70
Down (65)			60		60
Down Nasally (50)		65		70
Nasally (60)			65		75
Up nasally (55)		52		52
Up (45)			42		42
Up Temporally (55)		52		60
						
After the recorded figures are subtracted from the normal 
figures, and the results adding together, the result is 24 
degrees for the right eye, and 6 degrees for the left eye.  
Subtracting these amounts from the 500 degree normal reading 
results in a 476 degree remaining field for the right eye, 
and a 494 degree remaining field for the left eye.  Dividing 
each figure by 8 results in a figure of 56 for the right eye 
and 62 for the left.  Plugging these amounts into the rating 
schedule results in a 10 percent disability rating for 
unilateral impairment.  See Diagnostic Code 6080.

The Board notes that the January 2006 results were plotted 
graphically, and were not interpreted as numeric values by 
the examiner.  Given the close proximity between the 
November 2005 testing and the January 2006 testing, the 
Board discounts the January 2006 results, showing 
entitlement to no more than a 10 percent rating, as less 
reliable than the November 2005 results, showing entitlement 
to a 20 percent rating.  Accordingly, a 20 percent rating is 
warranted prior to October 1, 2008, on the basis of 
impairment of visual field.  However, a rating higher than 
20 percent is not warranted on that basis.  Further, since 
October 1, 2008, a rating higher than 30 percent is not 
warranted on the basis of impairment of visual field.  

And, for all the foregoing reasons, the Board finds that 
there is no basis for further staged ratings of the 
Veteran's metamorphopsia.  In reaching these conclusions, 
the Board has considered the applicability of the benefit-
of-the doubt doctrine; however, as the preponderance of the 
evidence is against assignment of any higher rating than has 
been herein allowed, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The Board recognizes that the Veteran can alternatively 
rated on the basis of central visual acuity scores.  For 
such ratings, the best distant vision obtainable after best 
correction should be the basis for the rating.  On VA 
examination in November 2005 and February 2006, the Veteran 
had corrected distant vision of 20/20 in each eye.  On VA 
examination in January 2007, the Veteran had corrected 
distant vision of 20/70 in the right eye, 20/40 in the left 
eye.  On evaluation in September 2007, the Veteran had 
corrected distant vision of 20/50 in each eye.  On VA 
examination in October 2008, the Veteran had corrected 
distant vision of 20/60 in each eye, which was the basis for 
the RO's increase to 30 percent.  

Based on these findings, the requirements for a rating 
higher than 20 percent are not met prior to October 1, 2008 
on the basis of impairment of visual acuity.  See 38 C.F.R. 
§ 4.84a, Table V.  

The above determinations are based upon consideration of 
applicable provisions of VA's rating schedule.  The Board 
also finds that there is no showing that, at any point, the 
Veteran's service-connected bilateral metamorphopsia has 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b) (2009).  

There is a three-step analysis for determining whether an 
extra-schedular rating is appropriate.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  First, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability and the 
established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If 
not, the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related 
factors identified in the regulations as "governing norms."  
Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing 
norms include marked interference with employment and 
frequent periods of hospitalization).  If the factors of 
step two are found to exist, the third step is to refer the 
case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service for a determination 
whether, to accord justice, the claimant's disability 
picture requires the assignment of an extra-schedular 
rating.  Id. at 116.

Here, the rating criteria clearly contemplate the Veteran's 
disability picture.  They include symptomatology of the type 
reported by the Veteran and by medical professionals on 
clinical evaluation.  Significantly, the rating criteria 
include higher ratings where symptomatology of the 
appropriate degree is demonstrated.  Accordingly, the Board 
concludes that referral for extraschedular evaluation is not 
warranted. 


ORDER

Prior to October 1, 2005, an initial 20 percent rating for 
metamorphosia due to central macular scarring is granted. 



Since October 1, 2005, an initial rating for metamorphosia 
due to central macular scarring higher than 30 percent is 
denied.



____________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


